Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 29, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
While claimant was employed by a temporary employment agency he was offered work in the shipping department of a perfume wholesaling company. Although claimant was indisputably suited for the position, he refused it because he had previously been treated for contact dermatitis caused by exposure to perfumes. The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive benefits because he refused an offer of suitable employment without good cause. We affirm. Notwithstanding that claimant offered medical evidence to support his claim that he was allergic to perfumes (cf., Matter of Burnett [Hudacs], 189 AD2d 1053), he only offered conjectural testimony that the position would result in exposure to perfume. To the contrary, the record indicates that the perfumes were not manufactured on the premises and that claimant would be required to handle only prepackaged containers. Therefore, in view of claimant’s refusal to report to the workplace to determine whether he could tolerate the conditions there, we decline to disturb the Board’s decision that claimant lacked good cause for refusing the offer of employment (see, Matter of Cooper [Sweeney], 232 AD2d 678; Matter of Smith [Hudacs], 187 AD2d 835).
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.